DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/656,135, filed on 03/23/2022.
As per the Preliminary Amendment filed on 6/30/2022, claims 1-57 were canceled; claims 58-77 have been added. Claims 58-77 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (e) and 35 U.S.C. 120 to Provisional Application No. 62/793,337, filed on 01/16/201, and parent Application No. 16/745,138, filed on 01/16/2020, respectively.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 11/18/2022, 08/29/2022, and 07/20/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 58, 61, 63-65, 68, 70-72, 75, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2014/0200929; Hereinafter “Fitzgerald”) in view of Bhansali et al. (US 2011/0072520; Hereinafter “Bhansali”).
Regarding claim 58, Fitzgerald teaches an apparatus comprising at least one processor and at least one memory, the at least one memory having computer-coded instructions stored thereon that, in execution with the at least one processor, causes the apparatus to: 
receive client device event data objects associated with a client device, the client event data objects comprising a case initiation request (Fitzgerald: Fig. 65-69, Para. [0170], In process 7002, an entity may receive an insurance claim. The entity may be either tasked with evaluating the merits of the insurance claim by itself or cooperating with multiple entities to evaluate the merits of the insurance claim. Such an entity may comprise any entity that may receive the insurance claim for evaluation of the merits thereof. Fig. 65-69, Para. [0198], where the authorized user has submitted an insurance claim which is received 8110 by the insurance entity. The insurance claim is analyzed, and the corresponding record for the authorized user's mobile device is retrieved 8130 from the insurance tracking database. Para. [0200], Para. [0194], the authorized user of the mobile device allows the insuring entity to lock the device remotely by sending the a command to the security application running on the mobile device); 
transmit case confirmation data to a device protection program management system, wherein the case confirmation data is based at least in part on a client device fault data object or a client device loss data object (Fitzgerald: Para. [0020], Such claims may relate to the device being fully or partially rendered inoperable, lost, or stolen. In one embodiment, there is a disclosed method for receiving an insurance claim regarding a loss event pertaining to the mobile device; and contacting a third party financial services provider to determine, using the stored device configuration parameters, that the mobile device has been used to conduct at least one financial transaction after a date of a reported loss event as specified in the received insurance claim. Para. [0021], For example, an aspect addresses receiving an insurance claim regarding a loss event pertaining to the mobile device; and determining that the mobile device is in use after the claimed date of loss submitted in the insurance claim. Para. [0067]-[0069], Para. [0170]-[0172], Para. [0171], This information may comprise tracking and loss information about the mobile device. As used herein, "tracking and loss information" means any information that may be employed with any test or technique, now or hereafter available, for investigating a crime, an alleged crime, a loss, a perceived loss or any other claim involving a mobile device.); and 
Fitzgerald does not explicitly teach transmit electronic data signals to the client device configured to cause an electronic lockout of the client device; and in a circumstance in which a claim status update data object is received from the device protection program management system, perform a device lockout update action based at least in part on the claim status update data object.
In an analogous art, Bhansali teaches transmit electronic data signals to the client device configured to cause an electronic lockout of the client device (Bhansali: Para. [0164], The user is sent a location identification email shown in FIG. 9 and because the user had selected the track and disable service is again given the option to disable 4035. If the user selects disable 4035 then the electronic device is placed into the going to disable state 4040. The Application component on the electronic device disables the device 4045 and informs the ESTSM server computer system that the electronic device is in a disabled state 4050.)
transmit case confirmation data to a device protection program management system, wherein the case confirmation data is based at least in part on a client device fault data object or a client device loss data object (Bhansali: Para. [0164], Once the electronic device is registered and active with ESTSM 4010 and the user reports the system stolen 4015, ESTSM will place the device into the reported stolen state 4020.); and 
in a circumstance in which a claim status update data object is received from the device protection program management system, perform a device lockout update action based at least in part on the claim status update data object (Bhansali: Para. [0164], The user is sent a location identification email shown in FIG. 9 and because the user had selected the track and disable service is again given the option to disable 4035. If the user selects disable 4035 then the electronic device is placed into the going to disable state 4040. The Application component on the electronic device disables the device 4045 and informs the ESTSM server computer system that the electronic device is in a disabled state 4050. If the user recovers the device and performs the recovery procedure 4055, the electronic device is placed into the half recovered state 4060. Next, the Application component on the electronic device informs the ESTSM server computer system that it is operating normally 4065 and the electronic device transitions back into the registered and active state 4010.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bhansali with the system and method of Fitzgerald to include transmit electronic data signals to the client device configured to cause an electronic lockout of the client device; and in a circumstance in which a claim status update data object is received from the device protection program management system, perform a device lockout update action based at least in part on the claim status update data object because this functionality provides enhanced security by preventing access to a lost or stolen device wherein the owner of the device has reported a claim (Bhansali: Para. [0002]). 
Regarding claim 61, Fitzgerald, in combination with Bhansali, teaches the apparatus according to claim 58, the apparatus further caused to: store at least a portion of information associated with at least one of the client device event data objects in response to receiving the client device event data objects, the portion of information comprising at least a client device identifier for the client device (Fitzgerald: Para. [0049], In one embodiment of the present invention, for example, the identifier and information for associated authorized users may be stored in a storage medium (such as a memory on the mobile device or a central server) for future reference. Para. [0084]-[0086] ); receive a case information request from the device protection program management system (Fitzgerald: Fig. 65-69, Para. [0170], Para. [0198], where the authorized user has submitted an insurance claim which is received 8110 by the insurance entity. The insurance claim is analyzed, and the corresponding record for the authorized user's mobile device is retrieved 8130 from the insurance tracking database. Para. [0200]); retrieve the portion of the case information in response to receiving the case information request (Fitzgerald: Para. [0073], The authorization digest value can be any number, code, value, or identifier that allows a received message to be identified as a valid transmission from a security authority. The stored authorization digest value can be provided to the mobile device upon activation of a loss/theft recovery service, as well as in any other desired manner.); and transmit the portion of the case information to the device protection program management system in response to the case information request (Fitzgerald: Para. [0195], the security application causes the mobile device to transmit 8040 the user-selected inputs, configuration parameters, device data, and device ID to the insurance tracking database. A record in the insurance tracking database stores the related information 8040 as associated with the device ID and the authorized user's identity, and the information is maintained along with any other information such as tracking information, customer identification, usage history, and the like.).
Regarding claim 63, Fitzgerald, in combination with Bhansali, teaches the apparatus according to claim 58, the apparatus further caused to: receive user case information associated with the client device (Fitzgerald: Para. [0171], In process 7004, the entity may access information to evaluate the merits of the insurance claim. In an exemplary embodiment, this may be done by accessing information stored in a database and the information stored in the database (also shown in FIG. 8, 880, along with the insurance entity's host server 860) may be updated as it becomes available.); and transmit the user case information to the device protection program management system (Fitzgerald: Para. [0171], This information may comprise tracking and loss information about the mobile device. As used herein, "tracking and loss information" means any information that may be employed with any test or technique, now or hereafter available, for investigating a crime, an alleged crime, a loss, a perceived loss or any other claim involving a mobile device. Para. [0171], In process 7004, the entity may access information to evaluate the merits of the insurance claim. In an exemplary embodiment, this may be done by accessing information stored in a database and the information stored in the database (also shown in FIG. 8, 880, along with the insurance entity's host server 860) may be updated as it becomes available.).
Regarding claim 64, Fitzgerald, in combination with Bhansali, teaches the apparatus according to claim 58, the apparatus further caused to: authenticate identity data corresponding to the client device (Fitzgerald: Para. [0075], In an embodiment, full two-way public encryption is used to authenticate that the sender is in fact the security authority (for example) and that the recipient of the message indicating a security compromise event has occurred is in fact the intended recipient.); generate a user authentication token indicating verification of the identity data (Fitzgerald: Para. [0084], Any desired identifier may be used in conjunction with the present invention, such as an electronic serial number, a local area identity identifier, an integrated circuit identifier, an international mobile subscriber identifier, an authentication key identifier, and/or an operator-specific emergency number identifier.); and transmit the user authentication token to the device protection program management system (Fitzgerald: Para. [0085], The hardware identity module identifier may be transmitted to a host server, stored in a storage medium (such as the memory of the mobile device or host server), or processed in any other desired manner.).
Regarding claim 65, claim 65 is rejected under the same rational as claim 58.
Regarding claim 68, claim 68 is rejected under the same rational as claim 61.
Regarding claims 70-71, claims 70-71 are rejected under the same rational as claims 63-64, respectively. 
Regarding claim 72, claim 72 is rejected under the same rational as claim 58.
Regarding claim 75, claim 75 is rejected under the same rational as claim 61.
Regarding claim 77, claim 77 is rejected under the same rational as claim 64.



Claim(s) 59, 66, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (US 2014/0200929; Hereinafter “Fitzgerald”) in view of Bhansali et al. (US 2011/0072520; Hereinafter “Bhansali”) in view of Jakobsson (US 2016/0381552).
Regarding claim 59, Fitzgerald, in combination with Bhansali, teaches the apparatus according to claim 58. Fitzgerald, in combination with Bhansali, does not explicitly teach the apparatus further caused to: initiate a drop dead timer for a predetermined time period; and in a circumstance in which no claim status update data object is received from the device protection program management system within the predetermined time period or a claim denied notification data object is received from the device protection program management system within the predetermined time period, transmit electronic data signals to the client device configured to cause termination of the electronic lockout of the client device.  
In an analogous, Jakobsson teaches the apparatus further caused to: initiate a drop dead timer for a predetermined time period (Jakobsson: Para. [0030], It should be appreciated that the policy duration may be a pre-determined period of time (e.g., 24 hours) set by the master authority 190 or by the mobile device 100. Para. [0058], It should be appreciated that an example master authority 190 may include a security service provider company, carriers (e.g. carrier 312), entities associated with a carrier 312, a server computer 320, entities associated with the device owner, insurance companies, etc.); and in a circumstance in which no claim status update data object is received from the device protection program management system within the predetermined time period or a claim denied notification data object is received from the device protection program management system within the predetermined time period, transmit electronic data signals to the client device configured to cause termination of the electronic lockout of the client device (Jakobsson: Para. [0063], The mobile device 100 continues normal operations unless reported stolen or after a policy duration of time, in which the mobile device does not return to a secure state. Para. [0030], Further, in response to determining that a risk event has occurred, mobile device 100 under the control of processor 101 may attempt to communicate with the master authority 190 via transceiver 122, and based upon data received from communication with the master authority 190, processor 101 of mobile device 100 may determine if the mobile device 100 has been reported stolen based upon data received from the master authority 190. In response to determining that the mobile device 100 has not been reported stolen, processor 101 of the mobile device 100 may allow the mobile device to continue normal operation for a policy duration or until the mobile device enters a secure state. Further, after the expiration of the policy duration, processor 101 may implement a locking procedure for mobile device 100 or may implement a restricted function mode for the mobile device 100.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Jakobsson with the system and method of Fitzgerald and Bhansali to include the apparatus further caused to: initiate a drop dead timer for a predetermined time period; and in a circumstance in which no claim status update data object is received from the device protection program management system within the predetermined time period or a claim denied notification data object is received from the device protection program management system within the predetermined time period, transmit electronic data signals to the client device configured to cause termination of the electronic lockout of the client device because this functionality provides enhanced security measures for determining when a risk event has occurred with a mobile device (Jakobsson: Para. [0008]). 
Regarding claim 66, claim 66 is rejected under the same rational as claim 59.
Regarding claim 73, claim 73 is rejected under the same rational as claim 59.


Allowable Subject Matter
Regarding Claims 60, 62, 67, 69, 74, and 76, Claims 60, 62, 67, 69, 74, and 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Fitzgerald et al. (US 2014/0200929; Hereinafter “Fitzgerald”) in view of Bhansali et al. (US 2011/0072520; Hereinafter “Bhansali”) in view of Jakobsson (US 2016/0381552). However, none of Fitzgerald, Bhansali, and Jakobsson teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in dependent claims 60, 62, 67, 69, 74, and 76. For example, none of the cited prior art teaches or suggest the steps of “wherein to perform the device lockout update action based on the claim status update data object, the apparatus is caused to: in a circumstance where the claim status updated data object comprises a claim authorized notification data object, continue the electronic lockout for the client device” as recited in claims 60, 67, and 74, or “receive a claim cancelled notification data object from the device protection program management system ; and terminate the electronic lockout for the client device” as recited in claims 62, 69, and 76. As a result, the claims are allowable over the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437